• W. W. Smith, Sp. J., dissenting! I doubt the propriety of granting specific performance in any case where a man has undertaken to sell his wife’s lands, for the reason that the remedy is not mutual. And by mutuality I understand that the contract must be such that it might at the time it was entered into have been enforced by either of the parties against the other. Now, if Partee had been reluctant to complete this exchange, or his wife had refused to be bound by her husband’s agreement, it is obvious that Chrisman could have had no decree for specific execution. My opinion is that Partee should be left to his action for damages.